Order granting defendants’ motion for judgment dismissing complaint modified by granting leave to plaintiff to amend the complaint on payment of costs within ten days from entry of order herein. In the 'event of plaintiff’s compliance with this condition, the judgment entered on said order is vacated, without costs. In default of such compliance, the order and judgment are unanimously affirmed, with costs. If the complaint had alleged knowledge on the part of respondent of the relationship between plaintiff and Froelich, and that Froelich was insolvent, or was from any other cause'unable to pay a judgment obtained against him, the complaint would have been sufficient. Kelly, P. J., Jaycox, Young, Kapper and Lazansky, JJ., concur.